DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2022 has been entered.

	

The present application is being examined under the pre-AIA  first to invent provisions. 
The action is in response to the claim amendments dated 2/3/2022. 
Claims pending in the case: 21-26, 28-34, 36-41
Canceled claims: 1-20, 27, 35, 42


	Allowable Subject Matter
Claim(s) 41 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form in its entirety including all of the limitations of the base claim and any intervening claims, having addressed and corrected any other objections and rejections presented for the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented 


Claims 21-24, 28-32, 36-37, 40 rejected under pre-AIA  35 U.S.C. 103 as being unpatentable by Gannon (US 2011/0072379) in view of Engleson (US 20030009244) and Wehba (US 20120310152).
Wehba not used in the prior office action.


Regarding claim 21, Gannon discloses a computer-implemented method comprising:
receiving, by at least one data processor (Gannon: [15]: computing system with processor) and from one or more remote devices, for each of a plurality of patients, patient data, treatment data, and one or more medication orders (Gannon: fig. 1, [4, 12, 16, 26-27]: receiving data from infusion pumps of individual and multiple patients); 
identifying, by the at least one data processor and based on at least the treatment data, for each of the plurality of patients, data characterizing one or more attributes relating to one or more infusions to be administered (Gannon: [4-5, 12]: identify attributes – medication name, patient name; [33, 42]: determine infusion events and time based on received data); …
generating, by the at least one data processor in a graphical user interface, for each of the plurality of patients (Gannon: Fig. 8, [60-61]: display information of one or more patients), a display comprising:
 at least a portion of the patient data (Gannon: Fig. 8, [67-68]: patient name, age, DOB etc.);  

at least one graphical user interface element (Gannon: Fig. 8, [67-68]: charts, radio buttons and indicator elements); …
a logistic status of the one or more medication orders, the one or more medication orders specifying a fluid to be infused at the future infusion event (Gannon: Fig. 8, [67-68]: status on vital signs, fluids being administered etc.; As illustrated in Fig. 8; Infusion status indicates past as dispensed, current as dispensing in process and some as none. It is noted here that while the word next or future is not used specifically in the illustration, status implies information on all medication including future administration of a medication); and, 
an indication of at least one of the one or more attributes relating to the one or more infusions to be administered (Gannon: fig. 8, [44, 68]: graphical user interface showing the infusion channel information with medication name, time, dosage etc.; [42, 54]: variety of formats may be used to display events; [44]:  alerts (events) displayed along with textual icon and/or color coding indicating the severity of the alert),
receiving, by the at least one data processor, a user interaction selection of one graphical user interface element of the at least one graphical user interface element included in the display for a patient of the plurality of patients (Gannon: Fig. 12, [72]: interactive text box displaying additional information upon selection of an infusion element); and 
displaying, by the at least one data processor, complementary information associated with the selected one graphical user interface element (Gannon: Fig. 12, [72]: interactive text box displaying additional information).

identifying, by the at least one data processor and based on at least the treatment data and at least one predefined infusion event rule, for each of the plurality of patients, a future infusion event associated with the one or more infusions to be administered;
interface with the future infusion event; 
a status of the one or more medication orders, the one or more medication orders specifying a fluid to be infused at the future infusion event;
Engleson teaches, identifying, by the at least one data processor and based on at least the treatment data …, for each of the plurality of patients, a future infusion event associated with the one or more infusions to be administered (Engleson: [43, 54]: “a listing of all drug or other treatments including past, present and future deliveries to the patient”);
interface with the future infusion event (Engleson: [43, 54]: “a nurse may select a scheduled dosage on the MAR and indicate that it will not be administered for specified reason”); 
a status of the one or more medication orders, the one or more medication orders specifying a fluid to be infused at the future infusion event (Engleson: [53-54]: status with reasons why a scheduled dose will not be administered; Fig. 9, [57]: lanes with status on timings of drug delivery);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gannon and Engleson because the systems are in the field of displaying patient information. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable the user to view medical data of not only the current treatment and medication but also those 
However Gannon and Engleson do not specifically teach, identifying, based on at least one predefined infusion event rule;
Wehba teaches, identifying, based on at least one predefined infusion event rule (Wehba: [10, 24-25, 51]: future treatment and medication may be identified and adjusted based on predefined rules);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gannon and Engleson and Wehba because the systems are in the field of medical event management. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable automating some of the determination process by using predefined rules. The combination improves the system by adding the ability to automatically respond to changes in a plurality of monitored conditions thereby minimizing human error and improving response time (see Wehba [9]).

Regarding claim 22, Gannon, Engleson and Wehba teach the invention as claimed in claim 21 above and further, wherein the one or more attributes comprises medication container identifier, medication type, rate of medication administration, and/or infusion module identifier (Gannon: [26, 39]: data on container status, medication type and other infusion related data).

Regarding claim 23, Gannon, Engleson and Wehba teach the invention as claimed in claim 21 above and further, further comprising: associating, by the at least one data processor, for each of the plurality of patients, the patient data and the treatment data with a respective medical device (Gannon: [4-5, 12, 27, 55]: receiving order of medical data from infusion pumps of individual and multiple patients; [4]: “associating an order to a medical device. An identification of a first order for infusion fluid is received. The first order corresponds to a patient”).

Regarding claim 24, Gannon, Engleson and Wehba teach the invention as claimed in claim 21 above and further, wherein the patient data and the treatment data is provided by a medication ordering system (Gannon: [4-5, 12, 27, 55]: receiving order of medical data from infusion pumps of individual and multiple patients; [4]: “associating an order to a medical device. An identification of a first order for infusion fluid is received. The first order corresponds to a patient”).

Regarding claim 28, Gannon, Engleson and Wehba teach the invention as claimed in claim 21 above and further, wherein the complimentary information is associated with the one or more infusions to be administered (Gannon: Fig. 12, [72]: interactive text box displaying additional information related to infusion).

Regarding Claim(s) 29-32, 36 this/these claim(s) is/are similar in scope as claim(s) 21-24, 28 respectively. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 37 this/these claim(s) is/are similar in scope as claim(s) 21. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 40 this/these claim(s) is/are similar in scope as claim(s) 28. Therefore, this/these claim(s) is/are rejected under the same rationale.

Claims 25-26, 33-24, 38-39 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gannon (US 2011/0072379) and Engleson (US 20030009244) and Wehba (US 20120310152) in view of Poon (US 20130148532).

Regarding claim 25, Gannon, Engleson and Wehba teach the invention as claimed in claim 21 above and further, wherein the display comprises, for each of the plurality of patients, an infusion timeline section, the infusion timeline section comprising one or more timelines representative of the one or more infusions to be administered (Gannon: fig. 8, [44, 68]: graphical user interface showing the infusion channel information with time, each channel depicted as a single line; [42, 54]: variety of formats may be used to display events).
However Gannon does not specifically teach, swim lanes.
Poon teaches, swim lanes, (Poon: Fig. 5A, [47, 55, 87]: plurality of swim lanes with corresponding events);
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine the teachings of Gannon, Engleson, Wehba and Poon because the combination improves the user interface by providing multiple ways of visualizing data from a 

Regarding claim 26, Gannon, Engleson, Wehba and Poon teach the invention as claimed in claim 25 above and further, wherein the infusion timeline section comprises the indication of at least one of the one or more attributes relating to the one or more infusions to be administered (Gannon: Fig. 8, [44, 46, 48, 68, 75]: [68]: infusion graphing area show volume over time, the medication name, dosage etc.).

Regarding Claim(s) 33, 38 this/these claim(s) is/are similar in scope as claim(s) 25. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 34, 39 this/these claim(s) is/are similar in scope as claim(s) 26. Therefore, this/these claim(s) is/are rejected under the same rationale.

Double Patenting
Claims 21, 29 and 37 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 9177108. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 21, 29 and 37 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of patent No. 9177108.

Regarding claim 21, 29 and 37, US 9177108 discloses all the limitation except, identifying, based on at least one predefined infusion event rule;
Wehba (US 20120310152) teaches, identifying, based on at least one predefined infusion event rule (Wehba: [10, 24-25]: future treatment and medication may be identified and adjusted based on predefined rules);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of (US 9177108) and Wehba because the systems are in the field of medical event management. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable automating some of the determination process by using predefined rules. The combination improves the system by adding the ability to automatically respond to changes in a plurality of monitored conditions thereby minimizing human error and improving response time (see Wehba [9]).

Response to Arguments
Applicant has requested that the double patenting rejection be held in abeyance. The double patenting rejection is therefore maintained.
Applicant has moved a portion of the content identified as allowable which does not render the claims allowable based on the teachings of the cited prior arts. Applicant is requested to review the above office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDRITA BRAHMACHARI whose telephone number is (571)272-9735.  The examiner can normally be reached on Monday to Friday, 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 571 272 8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mandrita Brahmachari/Primary Examiner, Art Unit 2176